DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-4 and 10-11) and species (rAAVRec3 VP1, rAAVRec3 VP2 and rAAVRec3 VP3) in the reply filed on December 29, 2020 is acknowledged. Claims 1-11 are pending. Claims 5-9 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-4 and 10-11 are the subject of the present Official action. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/1/2019 and 3/19/2020 were received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Notice of Non-Compliance
This application discloses nucleic acid and/or amino acid sequences that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821 through 1.825 (the “sequence rules”). However, this application discloses nucleotide and/or amino acid sequences which require labeling by accompanying sequence identifiers (i.e. SEQ ID NO), but which are not so labeled. For example, claims 1-4 of the instant application disclose sequences set forth in Fig 1A that are not identified by sequence identifier. Applicants should be aware that this may not comprise the only instance(s) of non-
Applicant is required to comply with all sequence rules set forth in 37 CFR 1.821 through 1.825 in the next substantive response. This requirement will not be held in abeyance, and failure to comply with these requirements may result in ABANDONMENT of the application under 37 CFR 1.821(g). Direct the reply to the undersigned. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1-4 refer to elected rAAVRec3 VP1, rAAVRec3 VP2 and rAAVRec3 VP3 sequences set forth in Fig 1A.  Incorporation by reference to a specific figure or table is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. In the instant case, applicant is not permitted to reference a sequence listing as outlined in Fig 1A as described in MPEP 2173.05(s). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Issa et al. "Assessment of tropism and effectiveness of new primate-derived hybrid recombinant AAV serotypes in the mouse and primate retina." PloS one 8.4 (2013): e60361 (hereinafter Issa). 
Claim 1 describes a nucleic acid molecule coding for: (i) one or more of the rAAVRec2 VP1, VP2, or VP3 sequences set forth in FIG. 1A; and/or (ii) one or more of the rAAVRec3 VP1, VP2, or VP3 sequences set forth in FIG. 1A. Claim 2 describes the nucleic acid of claim I wherein said nucleic acid comprises a recombinant adeno-associated virus (AAV) vector. Claim 3 describes the nucleic acid molecule of claim 1 expressed within a recombinant mammalian cell wherein said cell expresses; (i) one or more of the rAAVRec2 VP1, VP2, or VP3 sequences set forth in FIG. 1A; and/or (i) one or more of the rAAVRec3 VP1, VP2, or VP3 sequences set forth in FIG. IA. Claim 4 describes a recombinant rAAVRec capsid comprising; (i) one or more of the rAAVRec2 VP1, VP2, or VP3 sequences set forth in FIG. 1A; and/or (ii) one or more of the rAAVRec3 VP 1, VP2, or VP3 sequences set forth in FIG. 1A. Claim 10 describes the nucleic acid of claim 2 further comprising a pharmaceutically acceptable excipient, diluent and/or carrier. Claim 11 describes a kit comprising the nucleic acid of claim 2.
12 vector genomes (vg) /mL prior to subretinal or intravitreal injection, thus anticipating claim 10 (Issa, Methods – Viral vectors). Issa describes both compositions and methods of use, thus anticipating claim 11. Accordingly, in the absence of evidence to the contrary, the invention as a whole is anticipated by the disclosure of Issa.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633